Title: To George Washington from Benedict Arnold, 11 September 1780
From: Arnold, Benedict
To: Washington, George


                        
                            Dear Sir
                            Dobbs’s Ferry Sepr 11th 1780
                        
                        Yesterday I had the honor to receive your Excellencys Letter of the 7th, and am very happy to hear such
                            favorable Accounts from the Southward, I hope our affairs in that quarter will soon wear a more pleasing aspect than ever.
                        Colonel Sheldon Complains to me that his Horses are much worn down, and the Inhabitants of Wt Chester
                            complain that the Country is not sufficiently guarded against the Enemy. I have therefore sent Colonel Hay fifty Men from
                            Wt Point as more eligible than taking them from the lines.
                        Mr Stephens informs me that there is One hundred Hogs heads Rum at Springfield, But that Teams cannot be
                            procured to bring it on.
                        I came here this morning in order to establish Signals to be observed in Case the Enemy came up the River, to
                            give some directions respecting the Guard Boats and to have a Beacon fixed upon the Mountain abt 5 Miles So. of Kings
                            ferry, which will be Necessary to Alarm the Country, the One fixed there formerly has been destroyed.
                        There are some Cannon at Wt Point which are of little service except for Signal Guns, I propose sending two
                            of them to Colonel Gouvion for that purpose if agreable to your Excellency.
                        A Supply of Cattle for some days had Arived at Wt Point before I left it. I am informed that Considerable
                            Numbers have been Crossed at King’s ferry, I am in hopes the Army will be better supplied in future. I have the honor to
                            be with the highest respect & Esteem Your Excellencys most Obedt & very Hble Svt
                        
                            B. Arnold
                        
                    